United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Honolulu, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1240
Issued: January 28, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 3, 2020 appellant, through counsel, filed a timely appeal from a May 4, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 4, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 29, 2019; and (2) whether
appellant has met his burden of proof to establish continuing employment-related disability or
residuals on or after October 29, 2019 due to his accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board on a different issue.4 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
On August 14, 2012 appellant, then a 58-year-old group leader custodian, filed a traumatic
injury claim (Form CA-1) alleging that on August 13, 2012 he injured his left arm when
holding/pushing a battery to prevent it from falling while in the performance of duty. OWCP
accepted the claim for left elbow and forearm sprain, left radial collateral ligament and sprain of
shoulder, left rotator cuff, superior labrum anterior and posterior (SLAP) lesion of the left shoulder
and left shoulder biceps tendinitis. It paid appellant wage-loss compensation on the supplemental
rolls, commencing January 11, 2013 and on the periodic rolls commencing March 6, 2016.
On March 14, 2019 OWCP referred appellant to Dr. WeiChin Chen, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that he evaluate whether
appellant continued to have residuals and/or disability causally related to appellant’s accepted
August 13, 2012 employment injury.
In a May 16, 2019 report, Dr. Chen indicated that he had reviewed a statement of accepted
facts and appellant’s medical records, including diagnostic studies. He reported physical
examination findings and assessed left upper extremity ulnar nerve lesion consistent with clinical
signs of cubital tunnel syndrome, nonindustrial related. Dr. Chen opined that the accepted left
elbow sprain, which included radial collateral ligament, had resolved as there was no objective
evidence that it was still active or causing symptoms. He indicated that the left elbow had stable
examination with varus and valgus stress at 0 to 30 degrees with no pain with extensor indicis
proprius testing or resisted wrist extension. There were also no residuals of a radial collateral
ligament sprain causing instability. Regarding the left shoulder strain, Dr. Chen noted that on
May 13, 2015 appellant underwent a surgical procedure by Dr. Gary Okamura, a Board-certified
orthopedic surgeon, who found anterior capsular tearing that was subsequently debridged.
Appellant’s July 9, 2015 repeat magnetic resonance imaging (MRI) scan did not show any
persistent sprain of the anterior capsule. Thus, Dr. Chen opined that this and the fact that there
was no anterior instability of the left shoulder on clinical examination indicated that the condition
had resolved. Regarding appellant’s left shoulder rotator cuff tear and biceps tendinitis, he found
that appellant had undergone an open biceps tenodesis by Dr. Okamura on May 13, 2015, which
addressed and resolved both the superior labral tear and the long head of biceps tendinitis.
Dr. Chen noted that Dr. Okamura indicated in his May 13, 2015 report that the anterior rotator cuff
had some undersurface tear of rotator cuff tendon, but overall it looked normal. He reported that
a July 9, 2016 repeat MRI scan did not find any rotator cuff tears, only tendinosis, for which no
treatment was recommended. Thus, Dr. Chen found that the rotator cuff torn tendon was
4

Docket No. 19-1197 (issued January 8, 2020).

2

debridged and had resolved with findings of degenerative changes that were not employment
related.
Dr. Chen also noted that a September 29, 2015 report from Dr. Richard Kimura, a Boardcertified orthopedic surgeon and OWCP second opinion physician, indicated findings of partial
tear of common flexor tendon, tendinopathy of extensor tendon of the left elbow. He indicated,
however, that during his examination of the left elbow, appellant’s complaints were along the
cubital tunnel region and not the lateral epicondylar region, which was consistent with resolution
of that complaint. In addition, Dr. Chen indicated that appellant did not have any pain with resisted
distal interphalangeal predominant (DIP) or wrist extension on the left wrist to indicate active
lateral epicondylitis. He further opined, based on a review of the medical records and appellant’s
examination, that appellant’s accepted left shoulder and left elbow conditions had resolved and
appellant was able to return to full duty as a Group Leader Custodian without restrictions.
An August 5, 2019 x-ray of appellant’s left shoulder revealed mild glenohumeral joint
osteoarthritis.
On August 20, 2019 OWCP issued a notice advising appellant that it proposed to terminate
his wage-loss compensation and medical benefits because he ceased to have residuals/disability
causally related to his accepted August 13, 2012 employment injury. It advised appellant that the
proposed action was based on the opinion of Dr. Chen and afforded appellant’s 30 days to submit
additional evidence or argument challenging the proposed action.
OWCP received a duplicate copy of the August 5, 2019 left shoulder x-ray and several
progress reports from Dr. Okamura, dated October 5, 2018 and May 20, and August 5, 2019,
which noted, in addition to appellant’s left shoulder complaints, that appellant had undergone right
shoulder arthroscopy, SLAP repair and capsulorrhaphy repair on February 8, 2018.5
In an October 5, 2018 report, Dr. Okamura reported slightly positive impingement signs
and Hawkins and Neer’s tests for both shoulders. Left shoulder assessments were other specific
postprocedural states and other shoulder lesions.
In his May 20, 2019 report, Dr. Okamura noted that appellant reported that his left shoulder
bothered him more than the right shoulder and that he was in physical therapy for both shoulders.
With regard to the left shoulder, he assessed pain in the left shoulder and postprocedural state.
Dr. Okamura recommended that physical therapy be continued and requested an x-ray of the left
shoulder. Appellant underwent a left shoulder x-ray on August 5, 2019.
In an August 5, 2019 report, Dr. Okamura indicated that left shoulder x-ray revealed
arthritis. He provided an assessment of left shoulder pain and left elbow pain and recommended
injections due to appellant’s persistent symptoms of pain in both shoulders and left elbow.
Dr. Okamura opined that appellant could not work at medium level, but probably could work more
of a sedentary or desk work level.
In a September 23, 2019 report, Dr. Okamura reported that appellant was seen for left
shoulder pain and numbness status post left shoulder surgery of May 13, 2015. Examination
findings revealed pain with impingement signs, positive Hawkins and Neer’s tests, and pain in the
5

The record reflects appellant was seen for right shoulder symptoms in 2017 and 2019.

3

supraspinatus tendon. Dr. Okamura provided an assessment of left shoulder pain, other specified
postprocedural states, superior glenoid labrum lesion of left shoulder, and strain of muscle, fascia
and tendon of long head of left arm biceps. He disagreed that appellant could work full duty
without restrictions as appellant’s job required a lot of overhead work and appellant had stiffness
in overhead position and pain reproduced with his shoulder. Dr. Okamura requested that appellant
undergo a functional capacity evaluation.
On September 23, 2019 OWCP requested that Dr. Chen review Dr. Okamura’s reports and
provide a supplemental report clarifying whether the accepted left shoulder SLAP tear and
tendinitis were resolved and whether any further medical treatment is required.
In a September 27, 2019 supplemental report, Dr. Chen noted that the August 5, 2019 left
shoulder x-ray revealed mild glenohumeral joint osteoarthritis. He indicated that osteoarthritis
was a degenerative process not part of the accepted condition. Dr. Chen further noted that
appellant has mild-to-moderate acromioclavicular (AC) joint arthropathy, which was arthritis of
the AC joint and not industrial related. He opined that, although appellant’s accepted conditions
had resolved, appellant’s subjective pain may be medical sequela of his surgical management, but
did not require further medical curative treatment. Dr. Chen reiterated his opinion that appellant’s
accepted conditions had resolved based on the May 13, 2015 surgical procedure.
By decision dated October 29, 2019, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that date. It found that the weight of the medical
evidence was represented by Dr. Chen’s reports.
On November 5, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was held on
February 20, 2020.
In a February 27, 2020 report, Dr. Okamura noted evidence of AC joint arthritis and rotator
cuff tendinitis. He recommended further x-rays and an MRI scan.
OWCP subsequently received additional evidence. In a February 12, 2020 letter, Dr. Wray
Tsuzai, a Board-certified internist, indicated that he was appellant’s treating physician for the
bilateral shoulder conditions. He opined that appellant reached maximum medical improvement
(MMI) and that appellant’s current physical abilities prevented him from ever returning to work.
In a February 3, 2020 report, Dr. Tsuzai indicated that appellant had reached MMI on
October 11, 2019.
By decision dated May 4, 2020, OWCP’s hearing representative affirmed the October 29,
2019 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.6 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment
6

S.P., Docket No. 19-0196 (issued June 24, 2020); D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59
ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

injury.7 OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background. 8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. 9 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition that require further medical treatment. 10
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 29, 2019.
In a May 16, 2019 report, Dr. Chen, an OWCP second opinion physician, opined that
appellant’s accepted left elbow and left shoulder strains had resolved. He found no evidence of a
rotator cuff tendon tear, noting that the July 9, 2016 repeat MRI scan did not show any persistent
sprain of the anterior capsule and did not show any rotator cuff tears, only tendinosis. Dr. Chen
indicated that his physical evaluation revealed no anterior instability, which confirmed that the
condition was resolved. He also noted that appellant’s open biceps tendinosis surgery on May 13,
2015 had resolved the SLAP tear and biceps tendinitis. Dr. Chen further noted that Dr. Okamura
had indicated, in his May 13, 2015 report, that the anterior rotator cuff had some undersurface tear
of rotator cuff tendon, but overall it looked normal. Based on these findings, Dr. Chen, thus,
opined that the rotator cuff torn tendon was debridged and had resolved with findings of
degenerative changes that were not employment related. He also indicated that, during his
examination of the left elbow, there were no findings to indicate any active lateral epicondylitis
and appellant’s complaints were along the cubital tunnel region and not the lateral epicondylar
region, which was consistent with resolution of that complaint. Dr. Chen further opined, based on
a review of the medical records and appellant’s examination, that appellant was able to perform
the regular duties of a Group Leader Custodian without restrictions.
In a supplemental report dated September 27, 2019, Dr. Chen reviewed Dr. Okamura’s
reports and reiterated his opinion that appellant’s accepted conditions had resolved based on the
May 13, 2015 surgical procedure. He opined that appellant’s mild glenohumeral joint
osteoarthritis was a degenerative process not part of the accepted condition and the mild-tomoderate AC joint arthropathy, which was arthritis of the AC joint, was not industrial related.
The Board finds that Dr. Chen’s reports, when read together, represent the weight of the
medical evidence at the time OWCP terminated appellant’s wage-loss and medical benefits,
effective October 29, 2019, and that OWCP properly relied on his reports in carrying out its
7

See S.P., id.; R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989);
Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
8

D.G., supra note 6; M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284,
29596 (1988).
9

S.P., supra note 6; J.W., Docket No. 19-1014 (issued October 24, 2019); L.W., Docket No. 18-1372 (issued
February 27, 2019).
10

D.G., supra note 6; L.S., Docket No. 19-0959 (issued September 24, 2019); R.P., Docket No. 18-0900 (issued
February 5, 2019).

5

termination action. The Board finds that he had full knowledge of the relevant facts and evaluated
the course of appellant’s accepted work-related left shoulder conditions. Dr. Chen’s opinion is
based on proper factual and medical history and his report contained a detailed summary of this
history. He addressed the medical records to make his own examination findings to reach a
reasoned conclusion regarding appellant’s conditions.11 Dr. Chen found no basis on which to
attribute any residuals or continued disability to appellant’s accepted conditions. His opinion is
found to be probative evidence and reliable. The Board finds that Dr. Chen’s opinion constitutes
the weight of the medical evidence and is sufficient to justify OWCP’s termination of benefits for
the accepted conditions of left elbow and forearm sprain, left radial collateral ligament and sprain
of shoulder, left rotator cuff, slap lesion of the left shoulder, and left shoulder biceps tendinitis. 12
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the weight afforded to Dr. Chen as
the second opinion physician. Appellant submitted reports from Dr. Okamura dated October 5,
2018 through September 23, 2019. Dr. Okamura indicated that appellant still had left shoulder
pain. In his August 5, 2019 report, he reported that left shoulder x-ray revealed arthritis.
Dr. Okamura provided an assessment of left shoulder pain and left elbow pain and indicated that
appellant was a candidate for injections due to his persistent symptoms of pain in both shoulders
and left elbow. He also opined that appellant could not work at medium level, but probably could
work more of a sedentary or desk work level. Dr. Okamura, however, did not explain with
rationale how/why appellant continued to have residuals/disability causally related to the accepted
August 13, 2012 employment injury. In his other reports, Dr. Okamura assessed left shoulder pain,
other specified post procedural states, superior glenoid labrum lesion of left shoulder, and strain
of muscle, fascia and tendon of long head of left arm biceps and noted positive impingement signs
and positive Hawkins and Neer’s tests. However, Dr. Okamura did not offer a rationalized opinion
as to whether appellant’s conditions were causally related to the accepted employment injury. The
Board has held that a medical report is of limited probative value on a given medical issue if it
contains a medical opinion which is unsupported by medical rationale.13 As noted, Dr. Chen
reviewed Dr. Okamura’s reports and provided a well-rationalized opinion in his September 27,
2019 supplemental report as to why appellant no longer had residuals or disability causally related
to the accepted conditions.
As Dr. Chen’s opinion constitutes the weight of the medical evidence, the Board finds that
OWCP met its burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminated compensation benefits, the burden shifts to appellant to
establish continuing disability after that date causally related to the accepted injury. 14 To establish
causal relationship between the accepted conditions as well as any attendant disability claimed and

11

See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987).

12

See B.B., Docket No. 18-0732 (issued March 11, 2020).

13

See L.S., Docket No. 19-0959 (issued September 24, 2019); M.H., Docket No. 17-0210 (issued June 3, 2018).

14

See J.N., Docket No. 20-1030 (issued November 20, 2020); L.C., Docket No. 18-1759 (issued June 26, 2019);
S.M., Docket No. 18-0673 (issued January 25, 2019).

6

the employment injury, an employee must submit rationalized m edical evidence based on a
complete medical and factual background supporting such causal relationship.15
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish continuing
employment-related disability or residuals on or after October 29, 2019 due to his accepted
employment injury.
In his February 27, 2020 report, Dr. Okamura found evidence of AC joint arthritis and
rotator cuff tendinitis. However, he did not offer a rationalized opinion as to whether appellant’s
conditions were causally related to the accepted employment injury. The Board has held that a
medical report is of limited probative value on a given medical issue if it contains a medical
opinion, which is unsupported by medical rationale. 16 Thus, this report is insufficient to cause
conflict with Dr. Chen’s well-rationalized opinion as to why appellant’s AC joint arthritis was a
degenerative conditions and not industrial related.
Dr. Tsuzai submitted reports dated February 3 and 12, 2020, which noted that appellant
reached maximum medical improvement for appellant’s “shoulder” and that his current physical
abilities prevent him from returning to work. He, however, does not specify which shoulder
reached maximum medical improvement. Additionally, Dr. Tsuzai fails to offer a rationalized
opinion as to whether appellant’s inability to work is causally related to the accepted employment
injury or conditions. 17 Thus, his reports are of limited probative value and are of insufficient to
cause conflict with Dr. Chen’s well-rationalized opinion that the accepted conditions had resolved
with no residuals or disability.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 29, 2019. The Board further finds that he

15

Id.

16

See L.S., Docket No. 19-0959 (issued September 24, 2019); M.H., Docket No. 17-0210 (issued June 3, 2018).

17

See A.T., Docket No. 20-0334 (issued October 8, 2020).

7

has not met his burden of proof to establish continuing employment-related disability or residuals
on or after October 29, 2019 due to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

